PER CURIAM.
Upon consideration of the correspondence received from the Office of the State Attorney, Fifth Judicial Circuit of Florida, advising that the warrants for petitioner’s arrest on the charges of burglary, (breaking and entering, and grand larceny have been withdrawn, and that the detainer lodged against petitioner has been dropped because no prosecution is intended, the Alternative *911Writ of Mandamus previously issued herein is hereby quashed and discharged.
It is so ordered.
DREW, Acting C. J., and THORNAL, CARLTON, ADKINS, and BOYD, JJ., concur.